Case 1:19-cv-21590-DPG Document 1 Entered on FLSD Docket 04/25/2019 Page 1 of 4



 5611/Complaint

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                              CASE NO.

 H.L.S. and M.S., as
 Parents and Legal Guardians
 of Z.S.,

                 Plaintiffs,
 vs.

 CARNIVAL CORPORATION d/b/a
 CARNIVAL CRUISE LINE,

                 Defendants.
 _____________________________________/

                                          COMPLAINT

         COME NOW the Plaintiffs, H.L.S. and M.S., as Parents and Legal Guardians of Z.S.,

 by and through the undersigned attorney and sue the Defendant, CARNIVAL

 CORPORATION d/b/a CARNIVAL CRUISE LINE and alleges as follows:

         1.      This is an action involving the diversity of citizenship of the parties as more

 fully described below and for damages in excess of $75,000. Alternatively, this case falls

 within the admiralty jurisdiction of this Court pursuant to 28 U.S.C. §1333.

         2.      Pursuant to a forum selection clause in the subject cruise ticket contract, this

 action must be brought in this Court.

         3.   The Plaintiff, Z.S., is an individual minor and resident of Bedford, Texas, and is

 the son of H.L.S., and M.S., who are residents of Bedford, Texas, and parents and legal

 guardians of Z.S.
Case 1:19-cv-21590-DPG Document 1 Entered on FLSD Docket 04/25/2019 Page 2 of 4



        4.   The Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINE,

 [hereinafter referred to as CARNIVAL] is a foreign corporation with its principal place of

 business in Miami, Florida, and is a common carrier of passengers by water for hire at all

 material times hereto.

        5.   At all times material, the Defendant, CARNIVAL, owned, managed, chartered

 and/or operated the cruise vessel CARNIVAL BREEZE.

        6.   On or about April 22, 2018, the Plaintiffs, in consideration of the payment of a

 specified sum of money boarded the CARNIVAL BREEZE for a seven (7) day vacation cruise.

        7.   On or about April 28, 2018, during the subject cruise, the Plaintiff, Z.S., who was

 15 years old at the time, was in the Lime Light Lounge waiting for the family comedy show

 to begin when he noticed that someone forgot their cellular telephone. When reaching for

 said cellular telephone with the intention of giving it to Carnival personnel for it to be taken

 to the lost and found department, another passenger without reason, introduction or

 question, assaulted and battered Z.S.

        8.   The subject assault and battery lasted several minutes during which time no

 security personnel from the ship or other personnel on behalf of the Defendant attempted

 to stop the assault nor did the Defendant thereafter detain the assaulting passenger or

 report his actions to the authorities.

        9.   As a result of the lack of security, the Plaintiff suffered injuries including but not

 limited to physical bruising, emotional and psychological distress.

        10. Despite repeated requests, CARNIVAL refuses to provide the identity of the

 passenger who criminally and civilly, assaulted and battered Z.S. thereby causing additional

 emotional distress.
Case 1:19-cv-21590-DPG Document 1 Entered on FLSD Docket 04/25/2019 Page 3 of 4




                                            COUNT I
                                          NEGLIGENCE

        The Plaintiffs adopt and reallege the allegations in paragraphs 1 through 10 and

 allege further that:

        11.     At all times material, the Defendant owed the duty to Z.S. to exercise

 reasonable care under the circumstances for the Plaintiff’s safety.

        12.     The Defendant breached its duty of care to Z.S. and was negligent by failing to

 provide adequate security personnel; failing to maintain a reasonably safe environment; by

 failing to adequately train its security personnel and staff; by failing to have the assaulting

 passenger detained by ship personnel and/or arrested by the authorities; and by failing to

 disclose the identity of the assaulting passenger.

        13.     As a direct and proximate result of the Defendant’s aforesaid negligence, Z.S.

 has suffered, and continues to suffer, bodily injury and resulting pain and suffering,

 emotional distress, mental anguish, loss of capacity for the enjoyment of life, expenses of

 hospitalization, medical and nursing care and treatment, and aggravation of a known or

 unknown previously existing condition. The losses are either permanent or continuing in

 nature and the Plaintiff will continue to suffer the losses in the future.
Case 1:19-cv-21590-DPG Document 1 Entered on FLSD Docket 04/25/2019 Page 4 of 4




           14.   As a direct and proximate result of the Defendant’s aforesaid negligence, the

 Plaintiffs, H.L.S. and M.S., have suffered losses including but not limited to medical

 expenses, expenses of hospitalization, medical and nursing care and treatment, and other

 out of pocket expenses arising out of the injury to their son, Z.S. The losses are either

 permanent or continuing in nature and the Plaintiffs will continue to suffer the losses in the

 future.


           WHEREFORE, the Plaintiffs, H.L.S. and M.S., as Parents and Legal Guardians of Z.S.,

 demand judgment against the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL

 CRUISE LINE, in an amount in excess of $75,000.00 to be determined at trial by a jury,

 together with interest and costs and other relief deemed just and appropriate by this

 Honorable Court.

                    PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES.

 April 25, 2019
 Miami, Florida
                                             Respectfully submitted,

                                      By:   S/Michael C. Black
                                             Michael C. Black, Esquire
                                             F.B.N. 0056162
                                             mblack@marlaw.com
                                             MICHAEL C. BLACK, P.A.
                                             Dadeland Square at the Greenery Mall
                                             7700 North Kendall Drive, Suite 505
                                             Miami, Florida 33156
                                             Telephone: (305) 271-8301
                                             Facsimile:     (305) 271-8302
                                             Counsel for Plaintiff
